Citation Nr: 1450642	
Decision Date: 11/14/14    Archive Date: 11/26/14

DOCKET NO.  11-23 684	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to a compensable initial rating for residuals of a left ingrown great toenail.  


REPRESENTATION

Appellant (Veteran) represented by:	Veterans of Foreign Wars of the 
	United States


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 





INTRODUCTION

The Veteran served on active duty from June 1988 to June 1992, and from October 1993 to February 1994.    

This matter comes before the Board of Veterans' Appeals (Board) from a rating decision of December 2009 by the Detroit, Michigan Regional Office (RO) of the Department of Veterans Affairs (VA).  In August 2013, the Board remanded this matter for additional medical inquiry.  

The record in this matter consists solely of electronic claims files, and has been reviewed.  Relevant evidence has been added to the record since the November 2013 Supplemental Statement of the Case (SSOC), and has been reviewed pursuant to the Veteran's December 2013 waiver of initial Agency of Original Jurisdiction (AOJ) review of the evidence.  38 C.F.R. §§ 19.31, 20.1304(c) (2014). 


FINDINGS OF FACT

1.  The service-connected left ingrown toenail disability results in moderate impairment in his left foot due to painful walking which has resulted in the development of plantar calluses on his left heel.  
 
2.  The Veteran's service-connected left foot disorder does not cause moderately severe impairment.

CONCLUSION OF LAW

The criteria for a 10 percent rating for a left great toe disorder have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.71a, 4.118 Diagnostic Codes 7805, 5284 (2014). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A.  38 C.F.R. § 3.159(b).

The Veteran's current appeal originates from a disagreement with the initial rating assigned following the establishment of service connection.  In Dingess v. Nicholson, 19 Vet. App. 473, 490-1 (2006), the United States Court of Appeals for Veterans Claims (Court) held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103 notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Thus, VA's duty to notify regarding this issue is satisfied.  See also Dunlap v. Nicholson, 21 Vet. App. 112 (2007); Goodwin v. Peake, 22 Vet. App. 128 (2008).  Nevertheless, a letter was provided to the Veteran prior to the December 2009 rating decision on appeal which notified the Veteran of his duty and the VA's duty for obtaining evidence and notified the Veteran regarding requirements set out for service connection, effective dates, and disability ratings.  See Dingess, supra.

VA also has a duty to assist the Veteran in the development of his claim.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and pertinent private and VA treatment records and reports, and in providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all relevant facts have been properly developed, and that all available evidence necessary for equitable resolution of the claim has been obtained.  VA obtained the Veteran's STRs, and relevant private and VA medical evidence.  VA provided the Veteran with medical examinations into his claim to a higher initial rating.  In addition, VA substantially complied with the Board's August 2013 remand orders.  The RO requested additional VA treatment records and provided the Veteran with a VA compensation examination in October 2013.  Further, VA provided the Veteran with the opportunity to appear in a hearing before the Board to provide testimony in support of his claim.  

The Board finds that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the Veteran's claim, and no further assistance to develop evidence is required.

The Claim for a Higher Initial Rating

On September 17, 2009, the Veteran claimed service connection for disability associated with his left great toe for which he underwent treatment during active service.  In the December 2009 rating decision on appeal, the RO granted service connection for a left great toe disorder, and assigned a noncompensable evaluation effective the date of claim.  The Veteran appealed the initial assigned rating. 

In this matter, the Board will consider whether a higher initial rating is warranted.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999) (where the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time); see also 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.   

Disability evaluations are determined by the application of a schedule of ratings that is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R., Part 4 (2014).  Applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations applies, assigning the higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In the December 2009 rating decision on appeal, the RO evaluated the Veteran's left great toe disorder under Diagnostic Code (DC) 7804 of 38 C.F.R. § 4.118 (2014).  Scars not on the head, face, or neck are rated under DCs 7801, 7802, 7804, and 7805.  A compensable rating is warranted under DC 7801 for scars that are deep and at least 6 inches in size, under DC 7802 for superficial scars that cover an area of at least 144 square inches in size, and under DC 7804 for painful or unstable scars (there is no DC 7803 under the applicable rating criteria).  Under DC 7805, any disabling effect(s) not considered in a rating provided under DCs 7801-04, should be evaluated under an appropriate DC.  As will be detailed further below, the evidence would not support a compensable rating under DCs 7801, 7802, or 7804 - the evidence does not indicate scars of at least 6 inches in size that are deep, painful, or unstable.  However, under DC 7805, a compensable rating is warranted under the appropriate DC for disability associated with the left foot.     

The Board finds DC 5284 the appropriate DC under which to rate the Veteran's left great toe disorder.  Under this code, moderate residuals of foot injuries warrant a 10 percent evaluation, moderately severe residuals, a 20 percent evaluation, and severe residuals, a 30 percent evaluation.  38 C.F.R. § 4.71a.

The terms "mild," "moderate," and "severe" are not defined in the Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  The use of terminology such as "moderate" or "severe" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.

The evidence in this matter consists of the Veteran's lay assertions, VA treatment records, private treatment records, and VA examination reports dated in October 2009 and October 2013.  This evidence supports the assignment of a 10 percent rating.   

The October 2009 VA examiner noted the Veteran's complaints that he had experienced disability since service related to an ingrown toe nail.  The Veteran indicated that he did not develop a normal toe nail following the treatment he underwent during service.  The Veteran indicated that he did his own "self trimming of the nail."  The Veteran denied current local pain.  The Veteran denied using special shoes for the disorder, denied any incapacitating episodes due to the disorder, and denied restrictions of daily routine activities and usual duties due to the disorder.  The examiner noted the Veteran's gait as normal, and noted that the Veteran did not use an ambulatory aid.  On examination, the examiner noted an "ingrowing nail present."  The examiner noted a partial left big toenail.  The examiner found no infection, secondary infection, redness, inflammation, tenderness, bleeding, swelling, discharge, pus, obvious thickening, or deformity.  The examiner indicated normal motion without pain, and repetitive motion without pain, weakness, fatigue, or lack of endurance.  

Private and VA treatment records dated in 2009 and 2010 are generally consistent with the October 2009 examiner's findings.  A December 2009 VA treatment record noted the Veteran's "[l]eft great toenail is formed irregularly."  But the examiner noted no other problems associated with the disorder.  A January 2010 private treatment record indicated that the Veteran had 60 percent of an ingrown left hallux nail.  The examiner described the nail as discolored and thickened.  However, the examiner noted no irritation, infection, cellulitis, deformity, or drainage.  A May 2010 record noted the Veteran's complaints of pain while walking and "problems in certain shoes."  The examiner stated that the left great toenail was abnormal and obviously deformed.  The examiner described the nail as thickened and "hypertrophic" and likely due to the in-service surgery and damage to the nail bed and the matrix of the nail.  

VA examination in October 2013 indicated the scar was not greater than 6 inches, and there were no painful or unstable scars.  The examiner found a "healthy looking" matrix and no tenderness, abnormal growth, or discoloration.  The examiner even stated that there was no current disability and that there were no "complaints of pain while walking in the examination room."  But the examiner did state that the left great toenail was missing, and that, due to the nail disorder, the Veteran walked on his heel and thereby developed calluses.  It is based on this latter finding that the Board finds a 10 percent rating warranted under DC 5284.  This finding supports the notion that the left great toenail problem causes moderate impairment to the extent that the Veteran's foot positioning while walking has led to pain on walking and the development of calluses.  

The Board finds that the evidence shows the disability approximates at most moderate impairment.  However, this evidence does not indicate moderately severe impairment under DC 5284.  The functional impairment resulting from the toenail disability is fully contemplated by the 10 percent evaluation for moderate disability.  In this regard, objective findings on examination in October 2009 and October 2013 revealed that the disorder has not impeded in any way the Veteran's' ability to function in daily activities, or his ability to work.  In any event, the Veteran's 10 percent rating contemplates functional impairment.  It must be kept in mind that the disability rating schedule contemplates the effects that the disabilities have on the Veteran's ability to work.  See 38 C.F.R. § 4.2 (Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability).  

Based on the foregoing, the Board concludes that the evidence reflects no more than moderate impairment of the Veteran's left foot due to his service-connected left great toenail disorder and he does not meet or nearly approximate the criteria for a rating higher than 10 percent for moderately severe impairment under Diagnostic Code 5284.  

The Board has also considered the applicability of other foot DCs.  In pertinent part, the Rating Schedule addresses musculoskeletal disorders at 38 C.F.R. § 4.71a, and addresses foot disabilities at DCs 5276 through 5283.  However, none of these codes adequately address his service-connected left great toe problem, and the effect it has on his walking, and the calluses that have resulted.  Accordingly, the Board finds DC 5284 to be the most appropriate code for rating the Veteran's service-connected disorder.  

Extraschedular Rating

The Board must consider whether the Veteran is entitled to an extraschedular rating under the provisions of 38 C.F.R. § 3.321(b)(1).  Bagwell v. Brown, 9 Vet. App. 337 (1996). 

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral is required.  Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). 

The Veteran's left foot disability is specifically contemplated by the rating schedule as part of the General Formula.  38 C.F.R. § 4.71a.  Specifically, the Veteran manifested the symptomatology that warrants the schedular rating granted here of 10 percent, but does not manifest the symptoms that would warrant the assignment of a higher rating.  The schedular rating criteria reasonably describe his disability picture, therefore.  Thun, 22 Vet. App. at 115. 

Even if the Board were to find that the schedular criteria did not reasonably describe the Veteran's disability picture, extraschedular referral would still not be warranted.  The evidence does not suggest, and the Veteran did not contend, that his foot disorder causes marked absence from work or results in hospitalizations.  38 C.F.R. § 3.321(b)(1).  Rather, the evidence demonstrates no functional impairment, and no hospitalization for this particular disorder.  Thus, even if his disability picture were exceptional or unusual, referral would not be warranted.

Based on the foregoing, the Board finds that the schedular criteria adequately describe the Veteran's left foot disorder.  38 C.F.R. § 4.71a.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  Therefore, referral for consideration of an extraschedular evaluation is not warranted.  See Thun, supra.

Finally, the Board is cognizant of the ruling of the Court in Rice v. Shinseki, 22 Vet. App. 447 (2009).  In Rice, the Court held that a claim for a total rating based on unemployability due to service-connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case the Veteran has not argued and the record does not otherwise reflect that his disability renders him unemployable.  Accordingly, the Board concludes that a claim for TDIU has not been raised.

In sum, an increased schedular rating to 10 percent is warranted for the Veteran's left foot disability under DC 5284.  To that extent the claim is granted.  The preponderance of the evidence is against the assignment of a higher rating, however.  38 U.S.C.A. § 5107(b).  


ORDER

Entitlement to a 10 percent rating for the Veteran's left great toenail disorder is granted, subject to the applicable laws and regulations governing the payment of monetary benefits.



____________________________________________
S.S. Toth
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


